Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
2.	This notice is in response to the Patent Board Decision filed July 22, 2022.

3.	Claims 1-27 are pending with this action.


Allowable Subject Matter
4.	Claims 1-27 are allowable over prior art of record.

5.	The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not disclose, teach, or suggest neither singly nor in combination the claimed limitation of “receiving a first message directed to a first organization from a device of a user, the first message having a first message type; selecting, based on the first message type, a first autonomous processing system to respond to the first message, wherein the first autonomous processing system is configured to automatically generate responses solely to the first message type; routing the first message to the first autonomous processing system; transmitting, to the device of the user, a response to the first message generated by the first autonomous processing system; receiving a second message directed to the first organization from the device of the user or a device of another user, the second message having a second message type that differs from the first message type; selecting, based on the second message type, a second autonomous processing system to respond to the second message, wherein the second autonomous processing system is configured to automatically generate responses solely to the second message type; routing the second message to the second autonomous processing system; and transmitting, to the device of the user or the device of the other user, a response to the second message generated by the second autonomous processing system” as recited in independent claims 1 and 21.
The prior art of record does not disclose, teach, or suggest neither singly nor in combination the claimed limitation of “a set of message adaptors, each configured to receive and send messages on a particular messaging platform; a messaging manager coupled to the set of message adaptors and coupled to a message repository; a first autonomous processing system (first APS) configured to process and automatically generate responses solely to messages of a first type, the first autonomous processing system coupled to the messaging manager and coupled to the set of message adaptors; a second autonomous processing system (second APS) configured to process and automatically generate responses solely to messages of a second type, the second autonomous processing system coupled to the messaging manager and coupled to the set of message adaptors; wherein the messaging manager is configured to select the first APS to respond to the first message based on the first type, as indicated in metadata associated with the first message; and wherein the messaging manager is configured to select the second APS to respond to the second message based on the second type, as indicated in metadata associated with the second message” as recited in independent claim 20.

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y WON whose telephone number is (571)272-3993.  The examiner can normally be reached on Wk.1: M-F: 8-5 PST & Wk.2: M-Th: 8-7 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Michael Won/Primary Examiner, Art Unit 2443